 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00043
12                               Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                        v.                           ORDER
14   JASON ARNOLD ET AL.,                              DATE: JANUARY 23, 2020
                                                       TIME: 10:00 a.m.
15                              Defendants.            COURT: Hon. Morrison C. England, Jr.
16

17                                            STIPULATION

18         1.     By sua sponte minute order of the court issued on December 3, 2019, the status

19 conference in this matter was moved from December 11, 2020 to January 23, 2020 without an order for

20 exclusion of time.
21         2.     By this stipulation, defendants now move to exclude time from the date of December 3,

22 2019 through the new status conference date of January 23, 2020 under Local Code T4.

23         3.     The parties agree and stipulate, and request that the Court find the following:

24                a)      The government has represented that the discovery associated with this case

25         includes reports, voluminous financial records, and other documentary evidence. All of this

26         discovery has been either produced directly to counsel and/or made available for inspection and

27         copying.

28                b)      Counsel for defendants desire additional time to consult with his/her clients, to


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         review the current discovery, and to discuss potential resolutions with his/her clients.

 2                c)      Counsel for defendants believe that failure to grant the above-requested

 3         continuance would deny them the reasonable time necessary for effective preparation, taking into

 4         account the exercise of due diligence.

 5                d)      The government does not object to the continuance.

 6                e)      Based on the above-stated findings, the ends of justice served by continuing the

 7         case as requested outweigh the interest of the public and the defendant in a trial within the

 8         original date prescribed by the Speedy Trial Act.

 9                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10         et seq., within which trial must commence, the time period of December 11, 2019 through

11         JANUARY 23, 2020 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

12         B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendant’s

13         request on the basis of the Court’s finding that the ends of justice served by taking such action

14         outweigh the best interest of the public and the defendant in a speedy trial.

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME             2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: December 5, 2019                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ GRANT B. RABENN
 8                                                           GRANT B. RABENN
                                                             Assistant United States Attorney
 9
10
     Dated: December 5, 2019                                 /s/ Mia Crager
11                                                           MIA CRAGER
                                                             Counsel for Defendant
12                                                           JASON ARNOLD
13
     Dated: December 5, 2019                                 /s/ Kresta Daly
14                                                           KRESTA DALY
                                                             Counsel for Defendant
15                                                           DAVID WHITE
16
     Dated: December 5, 2019                                 /s/ David Garland
17                                                           DAVID GARLAND
                                                             Counsel for Defendant
18                                                           ALICIA MCCOY
19

20                                                   ORDER
21          The Court adopts the stipulation of the parties as its order. However, due to the unavailability of
22 the Court, the new status conference shall be set on April 23, 2020, at 10:00 a.m. in Courtroom 7. The

23 parties are encouraged to file a Notice of Exclusion of Time if amenable and applicable. For time

24 sensitive matters, the parties are directed to email the Courtroom Deputy Clerk to seek a hearing before

25 another District Judge.

26          IT IS SO ORDERED.
27          Dated: December 20, 2019
28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
